Citation Nr: 0825777	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-23 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active service from May 1982 to August 1985. 

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied entitlement to service connection for 
hepatitis C.  The Portland, Oregon, RO retains jurisdiction 
of the veteran's current claim.

The veteran previously filed a claim for compensation under 
38 U.S.C. 1151 for hepatitis C, which was denied in a March 
1998 rating decision.  That claim is distinct from his 
current service connection claim and therefore the veteran 
need not produce new and material evidence.  See 38 C.F.R. § 
3.156 (2007).

In his July 2006 VA Form 9 the veteran indicated that he 
wanted a Board hearing at the RO, however in written 
communications dated in August 2006 and May 2007 the veteran 
indicated that he no longer wanted a hearing.   


FINDING OF FACT

A preponderance of the competent medical evidence of record 
is against a finding of a relationship between the current 
hepatitis C and service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2003, and post-adjudication notice by 
letter dated in March 2006.  The July 2003 letter notified 
the veteran of several risk factors associated with the 
development of hepatitis C, including transfusions of blood 
before 1992, intravenous drug use or intranasal cocaine use, 
tattooing, and shared shaving razors.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

No new disability rating or effective date for award of 
benefits will be assigned as the claim for service connection 
is denied.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran medical 
examinations and opinions as to the etiology of the claimed 
disability.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
veteran's claim file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for hepatitis C.  The 
veteran claims that he contracted hepatitis C when he 
received three blood transfusions in a German hospital after 
a wreck.  The veteran also contends that Kaiser told him he 
had hepatitis C in 1984. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a present hepatitis C diagnosis.  VA medical 
treatment records dated in February 2006 note that veteran 
was assessed with hepatitis C and received treatment for the 
disease.  A March 2005 hepatitis C treatment tracking flow 
sheet indicates ongoing treatment for hepatitis C.  Likewise, 
April 2004 and August 2003 VA examinations indicate a 
diagnosis of hepatitis C.

A September 1997 private medical record reflects that the 
veteran had a positive hepatitis C antibody test, and an 
October 1989 VA medical record notes an assessment of 
possible hepatitis.  

The service medical records (SMRs) are negative for a 
diagnosis of hepatitis C or any other type of hepatitis 
during service.  An accident report, which has been 
translated from German to English, reflects treatment in a 
German hospital in September 1984 after the veteran was 
severely injured when he was involved a motorcycle accident.  
SMRs note extensive physical therapy following the accident, 
but the SMRs do not reflect that the veteran received a blood 
transfusion.  A SMR dated in October 1982 reflects that the 
veteran gave himself a tattoo and was assessed with no 
hepatitis, but that it was early.

A VA examination was conducted in April 2004.  The examiner 
reviewed the veteran's claim file and noted that it was 
highly probable that he had ruptured his spleen at the time 
of his motorcycle accident.  The examiner opined that it is 
more probable than not that the veteran did receive a blood 
transfusion during treatment following his motorcycle 
accident.  
The record also indicates that the veteran has used 
intravenous drugs and possibly intranasal cocaine.  A 
February 2006 VA medical record notes a history of heroin 
intravenous drug use, methamphetamine use, and cocaine use, 
but that the veteran has been in remission for 8 years.  VA 
treatment records dated in September 1989 note that the 
veteran was diagnosed with cocaine dependence.  It was also 
noted that the veteran was admitted to a drug treatment 
program in 1987, and that he had a history of cocaine use for 
approximately 10 years.

The determinative issue is whether the veteran's hepatitis C 
can be directly related to service, including the in-service 
blood transfusion.  

The favorable evidence consists of an August 2003 VA 
examination report.  The examiner noted that she reviewed he 
veteran's claim file and electronic chart.  The examiner 
noted that the veteran has multiple risk factors for 
hepatitis C, including, a possible blood transfusion in 1984, 
homemade and professional tattoos, body piercing, intravenous 
drug use, intranasal cocaine use, sharing of razors, and 
heavy alcohol use.  A diagnosis of hepatitis C was given.  
The examiner noted that she was not able to identity what the 
most likely mode of transmission was for the veteran's 
hepatitis C and that it may be helpful to have the German 
hospital note translated into English.  She then noted that 
there was no regular screening of blood products in this 
country until 1991 and 1992 and that hepatitis C virus 
testing was not available in 1984.  The veteran's most likely 
route of transmission was therefore blood transfusion versus 
intravenous drug use.  The fact that he engaged in other 
blood and body fluid sharing activities, such as non-sterile 
technique tattooing, also contribute to the possible risk of 
infection.
	
The unfavorable evidence consists of an April 2004 VA 
examination report.  The examiner noted that he reviewed the 
veteran's claim file and specifically noted that he reviewed 
the records from Germany with their translations, though they 
were not hospitalization records.  The examiner noted that 
the veteran had fairly heavy intravenous drug use and 
intranasal cocaine use for eight years after he got out of 
the service.  The examiner found that it is more probable 
than not that the veteran received a blood transfusion during 
service.  The examiner noted that the record indicated some 
elevation of liver enzymes in 1989, which could have been in 
the range of a hepatitis C infection, though they were not 
really in range for most acute hepatitis.  This could have 
been the veteran's initial manifestation of recently acquired 
hepatitis, but there is no way to really verify that.  The 
veteran was engaged in intravenous drug use at that time.  
Following the above notations, the examiner stated that the 
question is whether there is a higher probability that the 
veteran's hepatitis C was acquired from some of the probably 
hundreds of exposures with intravenous drug use and 
intranasal cocaine use over a period of eight years versus a 
single blood transfusion.  The examiner opined that there is 
a greater than 50 percent probability that the hepatitis C 
was from intravenous drug use and/or intranasal cocaine use 
over the 8-10 year period instead of from a single 
transfusion. 

The negative evidence outweighs the positive.  The August 
2003 VA medical examination report states both that the 
examiner cannot identify the most likely mode of transmission 
of the veteran's hepatitis C and that the most likely route 
of transmission was a blood transfusion versus intravenous 
drug use.  This opinion contradicts itself, severely limiting 
its probative value.   A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, the August 2003 VA medical opinion carries little 
evidentiary weight because it is "... unsupported and 
unexplained..." Bloom, 12 Vet. App. at 187.  

In contrast, the April 2004 VA examiner provided a clear 
rationale for his opinion, noting that the veteran had 
hundreds of possible exposures to hepatitis C from post-
service intravenous drug use versus one from the in-service 
blood transfusion.  He then concluded that there is a greater 
than 50 percent probability that the veteran contracted 
hepatitis C from drug use, which was during an eight year 
period following service.  Because the April 2004 VA 
examiner's report is not based on speculation and contains an 
opinion that is supported and explained, it has more 
probative value than the August 2003 VA examiner's report.  
Id.  Furthermore, the April 2004 examiner noted a review of 
the translated German accident report, which the August 2003 
VA examiner specifically noted would be helpful.  The opinion 
of a physician that is based on a review of the entire record 
is of greater probative value.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

The veteran has argued that his current hepatitis C is 
related to a blood transfusion in service, but this is not a 
matter for an individual without medical expertise.  See, 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the 
veteran's lay assertions and the August 2003 VA examination 
report have been considered, they do not outweigh the April 
2004 VA examination report, which shows that there is no 
relation between the veteran's current hepatitis C and 
service.  A competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The preponderance of the evidence is against the claim for 
hepatitis C; there is no doubt to be resolved; and service 
connection is not warranted.  Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.


ORDER

Entitlement to service connection for hepatitis C is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


